In a special proceeding for the turnover of funds held by respondent as escrowee, petitioner appeals from a judgment of the Supreme Court, Westchester County (Isseks, J.), entered May 2, 1984, which denied the application as premature.
Judgment affirmed, with costs.
The judgment appealed from denied petitioner’s application as premature because it had not been determined whether the judgment debtor had an interest in the escrow funds. Based on the facts as they existed at the time the judgment was made, we agree with Special Term that the application for the direction to turn over the funds was premature. Mangano, J. P., Gibbons, Niehoff and Lawrence, JJ., concur.